DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al., US 2016/0103318.
In regard to claim 1, Du et al., US 2016/0103318, discloses a method for designing an optical lens assembly, comprising the following steps: 
(a) selecting lenses according to predetermined criteria (see para 34); 
(b) dividing the lenses into at least two lens units (see par 34); and 
(c) determining, based on imaging information, lens parameters that need to be adjusted, and adjusting the lens parameters on a per-lens unit basis, so that the optical lens assembly satisfies predetermined criteria and image quality 
In regard to claim 2, Du et al., US 2016/0103318, discloses the method for designing an optical lens assembly according to claim 1, wherein in the step (b), a suitable lens unit division option is selected for the optical lens assembly from multiple lens unit division options according to the predetermined criteria and the image quality (see para 48).
In regard to claim 3, Du et al., US 2016/0103318, discloses the method for designing an optical lens assembly according to claim 1, wherein in the step (c), a basic variable (curvature) and an auxiliary variable are set in advance, and during the adjustment process, the basic variable remains substantially unchanged, and the auxiliary variable (see para 56: distribution of sub-regions of the lenses) is adjusted (see para 54-58).
In regard to claim 4, Du et al., US 2016/0103318, discloses the method for designing an optical lens assembly according to claim 3, wherein air spacing between the lens units is main air spacing, and the basic variable is the main air spacing (see para 54: changing the curvature of the second lens changes the spacing between the lenses).
In regard to claim 6, Du et al., US 2016/0103318, discloses the method for designing an optical lens assembly according to claim 1, wherein the step (c) comprises a step of adjusting the lenses in each of the lens units for mutual compensation (see para 38).

In regard to claim 8, Du et al., US 2016/0103318, discloses the method for designing an optical lens assembly according to claim 1, wherein at least one of the lens units comprises at least two lenses (see para 48).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0022418, discloses an imaging device with a variety of lens units with correction values for optical parameters.  US 2015/0189174, discloses an imaging device with lens units groups that changes parameters.  US 2014/0293440, discloses an imaging device that changes parameters of lens groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs